DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 4/12/2022 is acknowledged.
Claims 22, 23, 27-31, 35 and 43-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/2022.
 	Claims 1-21, 24-26, 32-34 and 36-42 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2021 and 4/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 12-20 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 21, 24-26, 32-34 and 36-40 are rejected under 35 U.S.C. 102a1 as being anticipated by Zheng et al. (Vaccine, 2016, Vol. 34, pages 6464-6471).
The claimed invention is drawn to a composition comprising the following: a universal influenza vaccine antigen and a vaccine adjuvant.  The vaccine antigen is an influenza HA split vaccine antigen which produces an antibody that binds to a LAH of a HA stem region, the HA stem region is exposed outside and enhances the antigenicity to the LAH of the HA stem region.  The universal influenza vaccine antigen is produced by subjecting the infuenza HA split vaccine to an acidic treatment and also subjecting it to a formalin treatment thereafter.  
The claimed invention is also drawn to an influenza vaccine comprising the composition, a kit for preventing influenza comprising the composition, the influenza vaccine or kit are administered with the adjuvant.
Alternatively, no formalin treatment is used.  

MPEP § 2113 recites, “Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” 
Therefore, claim limitations requiring a specific process of obtaining the split influenza HA composition (acidic and formalin treatment) are viewed as product-by-process limitations and therefore if the prior art teaches a product with the same structural features as also claimed, the acidic and formalin treatments are not interpreted to a make the product patentable.  

Zheng et al. teach the generation of a recombinant influenza HA LAH-Hepatitis B core protein fusion construct that is paired with an adjuvant. Zheng et al. state that the LAH region is conserved and therefore could be a candidate target for influenza vaccines. [see right column, page 6464]  While Zheng et al. employs a recombinant means of producing a LAH containing composition with an adjuvant, the end result is a LAH containing composition that appears to be the same as that required by applicant’s invention. [see figure 1 and page 6465]  The adjuvants employed by Zheng et al. are CTB, Chitosan or Aluminum hydroxide. [section 2.1]  Therefore, Zheng et al. anticipate the instant invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-11 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over by Zheng et al. as applied to claims 1-6, 21, 24-26, 32-34 and 36-40 above, and further in view of Isobe et al. (US PGPub 2010/0099870).

The claimed invention also requires that the adjuvant is a substance which enhances the physiological activity of TLR, such as TLRs 7, 8 or 9 and the universal vaccine contains two or more kinds of influenza HA split vaccine antigens.  

The teachings of Zheng et al. are discussed above, however, they do not teach that their adjuvants enhance the physiological activity of TLRs.  While Zheng et la. do not require additional kinds of influenza HA split vaccine antigens, one of ordinary skill in the art would be motivated to include these additional HA antigens since more than one form of influenza A is circulating in during flu season and combining more than one influenza HA antigen into a composition has proven predictable and useful in the case of seasonal vaccine compositions.  

Isobe et al. teach that use of adjuvants, such as adenine compounds (resembling skeletons) which improve immune responses to vaccines and that it has been shown to facilitate TLR activity. [see paragraphs 5, 6-9]  Isobe et al. also teaches that TLR7 activity is enhanced by their adenine compounds and additional TLRs are contemplated as being targets and TLRs 8 and 9 are also targets by adjuvants. [see paragraphs 4 and 149]  

	It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Zheng et al. in order to utilize an adjuvant containing an adenine compound, which would enhance the activity of TLRs, such as 7, 8 or (.  One would have been motivated to do so, given the suggestion by XXX et al. that the method be used to inactivate oncoproteins.  There would have been a reasonable expectation of success, given the knowledge that XXX, as taught by XXX et al., and also given the knowledge that XXX, as taught by XXX et al.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/            Primary Examiner, Art Unit 1648